Citation Nr: 0902944	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current right 
ear hearing loss disability for service connection purposes 
pursuant to 38 C.F.R. § 3.385.

3.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for an initial compensable rating for the 
veteran's left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Regarding the veteran's claim of entitlement to service 
connection for right ear hearing loss, the Board finds that 
the VCAA duty was satisfied by a letter sent to the veteran 
in December 2005.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Turning to the veteran's claim of entitlement to an initial 
compensable evaluation for left ear hearing loss, prior to 
the initial adjudication of the veteran's claim for service 
connection in March 2006 in this case, a December 2005 
letter, as noted above, satisfied the duty to notify 
provisions except that it did not inform him how a disability 
rating and effective date would be assigned should service 
connection be granted.  Nevertheless, because the claim for 
service connection for left ear hearing loss had been 
granted, the defect of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, also in March 2006, the veteran had submitted an 
NOD with the initial disability rating assigned, triggering 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute.  The RO then fulfilled these notice 
obligations by issuing a June 2006 statement of the case 
(SOC).  This document informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
treatment records are on file.  The veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, VA afforded the veteran a VA 
examination in January 2006 to evaluate his hearing loss.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing. 38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
ear hearing loss.  Although the veteran was treated during 
service for hearing loss, in-service audiograms reflect that 
pursuant to 38 C.F.R. § 3.385, the veteran was diagnosed with 
left ear hearing loss only at that time.  Further, the 
veteran does not currently have right ear hearing loss 
pursuant to 38 C.F.R. § 3.385.  As such, without a current 
disability, service connection for right ear hearing loss 
cannot be granted.

The veteran's service treatment records show that he 
underwent numerous audiological evaluations during service.  
Most notably, the veteran's September 1984 entrance 
examination and report of medical history were negative for 
complaints, treatment, and diagnosis of right ear hearing 
loss.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0

The veteran's retirement examination in January 2005 is also 
negative for complaints, treatment, and diagnosis of right 
ear hearing loss.  Importantly, the veteran's ears and drums 
were found to be clinically normal on this examination.  As 
such, the veteran was not shown to have right ear hearing 
loss during active service.  In this regard, on the 
authorized audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10

In January 2006, the veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  After reviewing the claims file, 
the examiner noted that the veteran's current right ear 
hearing threshold did not meet the severity criteria for 
disability under VA regulations.

The Board does observe the veteran's contentions in his March 
2006 NOD that he wears hearing aids in both ears, and thus he 
should be service connected for his right ear.  However, at 
the January 2006 VA examination, the veteran reported that 
during service, it was too much of a hassle to get clearance 
for one hearing aid, so the audiologist decided to get two, 
even though his right ear had normal hearing.  Furthermore, 
although the veteran reported that he wears both hearing aids 
full time, the VA examiner stated that the veteran continued 
to have normal hearing in his right ear and therefore, the 
use of the right hearing aid was discouraged.  Thus, the use 
of a hearing aid in the right ear does amount to a hearing 
loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 
and cannot serve as a basis for granting service connection.

Thus, regarding the claim for right ear hearing loss, the 
Board notes that the veteran's audiological findings on the 
January 2006 VA examination do not meet the criteria for 
hearing loss pursuant to 38 C.F.R. § 3.385.  As such, the 
veteran does not have right ear hearing loss for VA purposes.  
Service connection requires evidence that establishes that 
the veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   Without a current disability, the 
veteran's claim for service connection for right ear hearing 
loss cannot be granted.

Although the veteran may sincerely believe that he has right 
ear hearing loss that was caused by noise exposure during 
active service, the veteran, as a lay person, is not 
competent to testify that he has current right ear hearing 
loss for VA purposes or that such disability was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
diagnosis and etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In conclusion, the Board finds that the veteran has not been 
shown to have bilateral hearing loss pursuant to 38 C.F.R. § 
3.385.  Additionally, the evidence does not support service 
connection for right ear hearing loss by a presumptive basis 
because there is no competent medical evidence showing that 
the veteran met the requirements for right ear hearing loss 
that manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for right ear hearing loss must be denied.  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

II.  Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness. 

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
left ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, the veteran was 
afforded a VA examination in January 2006.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
40
35
40
35

The veteran's average pure tone threshold was 38 decibels in 
his left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.  The results of the 
January 2006 VA examination correspond to Level I hearing for 
both the right ear and the left ear in Table VI.  38 C.F.R. 
§ 4.85(f).  When those values are applied to Table VII, it is 
apparent that the currently assigned noncompensable 
disability evaluation for the veteran's left ear hearing loss 
is accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 
38 C.F.R. § 4.86.  At the time of the January 2006 VA 
examination, the veteran's disability did not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
veteran did not have pure tone thresholds of 55 decibels or 
more at each of the frequencies of 1000, 2000, 3000 or 4000 
hertz or a pure tone threshold of 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for left ear 
hearing loss at any point during the appeal period.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
left ear hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service- 
connected left ear hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  In this regard, the evidence of record does not 
indicate, nor does the veteran contend, that he had marked 
interference with employment due solely to his service- 
connected left ear hearing loss.  Additionally, the Board 
finds that the rating criteria to evaluate left ear hearing 
loss reasonably describe the claimant's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


